Supreme Court
OF
NEVADA

(0) 147A 

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

RENARD TRUMAN POLK, No. 84502
Appellant,
Vs.
TIMOTHY FILSON; WILLIAM
RUEBART; AND TASHEENA F l L. E D
SANDOVAL,
Respondents. APR 18 2022
ELIZABETH A. BROWN

 

 

CLERK OF SU E COURT
‘
¥ s
RB DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court minute order
denying a postconviction motion in arrest of judgment. Eighth Judicial
District Court, Clark County; Eric Johnson, Judge.

Because no statute or court rule permits an appeal from an
order denying a postconviction motion in arrest of judgment, this court lacks
jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
statute or court rule provides for appeal). Accordingly, this court

ORDERS this appeal DISMISSED.

5 LnerD "

Silver

 

(obit. id.

Cadish

 
   

Pickering

 
cc: Hon. Eric Johnson, District Judge
Renard Truman Polk
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEVADA

 

 

(0) 1674 <> 2